United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-1465
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                    Grant Cramer

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Southern District of Iowa - Council Bluffs
                                 ____________

                            Submitted: January 14, 2020
                               Filed: June 12, 2020
                                  ____________

Before SMITH, Chief Judge, LOKEN and GRUENDER, Circuit Judges.
                              ____________

LOKEN, Circuit Judge.

       Grant Cramer pleaded guilty to one count of possessing child pornography in
violation of 18 U.S.C. § 2252(a)(4)(B). The district court1 sentenced Cramer to 120
months imprisonment -- the statutory maximum for his offense -- followed by eight


      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
years of supervised release subject to numerous conditions. Cramer appeals arguing
the district court based its sentence on clearly erroneous fact findings, a contention
not preserved for appeal; imposed a substantively unreasonable sentence; and abused
its discretion in imposing special conditions of supervised release. We affirm.

                                   I. Background

       In April 2017, Cramer had lived at the Massena, Iowa home of Sandra Clark
and her 17-year-old daughter, T.B., for about four years. Clark reported to the Cass
County Sheriff’s Department that the 45-year-old Cramer had sexually assaulted T.B.
The Sheriff’s Department interviewed Clark and T.B. Clark, who worked two jobs,
said she had entrusted Cramer with the supervision of T.B. because she was
concerned with T.B.’s “very sexually active” behavior. Clark made Cramer the
custodian of all cell phones, tablets, and computers in the house to curb T.B.’s
practice of taking sexually explicit photos of herself and posting them on the Internet
or texting them to boys. T.B. reported that Cramer as her custodian assisted T.B. in
producing explicit pictures and videos. He set up a laptop so she could record videos
of herself in her bedroom or the shower, directing her to expose her vaginal area and
to masturbate, and gave T.B. an electric toothbrush to “stimulate herself” while
making a video. T.B. said Cramer used a digital camera to take explicit pictures of
her, telling her how to pose, what to wear, and where to sit.

      Clark asked the Sheriff’s Department to remove Cramer from her house
because T.B. would not go home while Cramer remained. Deputies entered the
locked home through a kitchen window and found Cramer in his basement room,
packing a backpack and surrounded by several electronic devices. Cramer denied any
sexual contact with T.B. but admitted that he set up a laptop so she could record
herself masturbating with an electric toothbrush he provided and told T.B. she could
send the pictures to her boyfriend but not post them on the Internet. Cramer
consented to having the electronic devices in the room searched. T.B. testified to a

                                         -2-
grand jury that, after the deputies and Cramer left, she discovered a handwritten note
on his desk listing names, “what they liked,” and prices.

       Forensic analysis of the devices recovered from Cramer’s room revealed
sexually explicit depictions of T.B. on a laptop, a tablet computer, a thumb drive, and
a cell phone. The laptop contained pictures of T.B. taken by another device and
transferred to the laptop, and a series of Skype messages showing that someone had
shared images of T.B. with others. Two messages indicated payment had been
requested. The tablet contained a video of T.B. displaying her vaginal area and
masturbating with an electric toothbrush. The thumb drive contained similar videos.
The SD card contained evidence that images of T.B.’s vaginal area and one video had
been transferred to the phone but later deleted along with sexually explicit images of
Cramer. The probation office attributed 242 images to Cramer based on recovered
images and videos. Cramer pleaded guilty to possession of child pornography
without a plea agreement.

                         II. Sentencing Procedural Issues

      A draft presentence investigation report (“PSR”) was filed with the court and
provided to the parties. Two aspects of the PSR form the basis for Cramer’s first
contention on appeal. They are distinct and will be separately summarized.

      A. First, Paragraph 25 of the PSR recommended that Cramer be assessed a
two-level increase under USSG § 2G2.1(b)(2)(A) based upon facts alleged in
Paragraphs 8 and 9:

      8.     On April 16, 2017, the Cass County Sheriff’s Office was
             contacted by Sandra Clark, who reported that her 17-year-
             old daughter (T.B.) had been forced to perform sex acts on
             a 45-year-old male, Grant Cramer, who was living with


                                         -3-
             them in rural Cass County, Iowa. Cramer had been living
             at the Clark residence for approximately four years.

      9.     When interviewed by law enforcement, T.B. reported that
             she was left at home on a regular basis with Cramer as
             Clark worked two jobs and wasn’t home a great deal,
             particularly in the evenings. T.B. reported that in order to
             go out with her friends or to use her school computer, she
             was required to perform oral sex on Cramer.

Cramer’s written objections to Paragraphs 8 and 9 stated, “Defendant denies any sex
act took place between him and T.B.” He did not object to Paragraph 25. The
probation officer’s Addendum stated that the information in Paragraphs 8 and 9 was
gleaned from law enforcement records and the government’s offense conduct
statement. “This issue is unresolved.”

       Prior to sentencing, Cramer submitted a Sentencing Memorandum reiterating
that he denies “T.B. performed sex acts on defendant” but conceding “that even if the
court sustained all of defendant’s objections, the recommended guideline range would
be in excess of 120 months, the statutory maximum.” Cramer argued against
imposing the recommended conditions of supervised release, arguing “punishment
will be sufficient” and the recommended conditions “have simply become boilerplate
for any sex offense.” The government’s Response argued for the statutory maximum
120-month sentence and in favor of the recommended supervised release conditions.
The government also submitted transcripts of the grand jury testimony of T.B. and
forensic investigator Darin Morrissey to support the sexual act and distribution
allegations contested by Cramer.

     At the start of the sentencing hearing, the government stated that it was
submitting the grand jury testimony but was not calling live witnesses because
Cramer “doesn’t object to the whole paragraphs, he just objects to part of it.”


                                         -4-
Defense counsel advised that Cramer would not offer additional evidence, conceding
“that even if the Court were to sustain Defendant’s objections, it would not change
the guideline recommendation.” The district court then found: “based on the matters
contained in the grand jury transcripts, Exhibits 1 and 2, that the behavior in . . .
paragraphs 8 and 9 of the presentence report occurred” and the specific offense
characteristic found in paragraph 25 was appropriately applied. Cramer did not
object. In arguing against the recommended conditions of supervised release, defense
counsel stated, “we are expecting that the Court will impose a statutory maximum,
which is ten years. . . . What Mr. Cramer did was criminal. . . . He’s going to receive
a substantial sentence for it, and we think the sentence itself is appropriate.”

       On appeal, represented by a different Assistant Federal Public Defender,
Cramer argues for the first time that the district court committed procedural error by
basing the sentence on an unproven fact -- that Cramer forced T.B. to perform oral
sex. The two-level increase in USSG § 2G2.1(b)(2)(A) applies if the offense
involved “the commission of a sexual act or sexual contact,” terms the guideline
defines in Application Note 2 by cross references to 18 U.S.C. § 2246(2) and (3).
Forced oral sex would obviously meet that definition. Cramer argues the only
question and answer in T.B.’s grand jury testimony that could even arguably support
that finding was too vague to establish the physical touching that is required to prove
a sexual act or sexual contact:

      Q: When Mr. Cramer was there, did he use the fact that you wanted to
      do things that your mom wouldn’t allow to have you do sexual things
      with him?

      A: Yes.

       We reject this contention because it was not properly preserved before being
raised for the first time on appeal. Before sentencing, the defense received the PSR,
the government’s offense conduct report, and T.B.’s grand jury testimony. Thus, the

                                         -5-
defense knew that both T.B. and her mother initially reported that Cramer forced T.B.
to perform “oral sex.” In his written objections, Cramer denied that happened but did
not challenge the recitals in paragraphs 8 and 9 that oral sex was reported to the Cass
County Sheriff’s Department. The defense had access to the “law enforcement
records” referred to in the probation officer’s Response to his objections which
doubtless contained written report(s) of the Clark and T.B. interviews. Thus, the
district court was entitled to treat the fact of oral sex reports as established. See Fed.
R. Crim. P. 32(i)(3)(A); United States v. Lindsey, 827 F.3d 733, 738 (8th Cir.), cert.
denied, 137 S. Ct. 413 (2016); United States v. Dokes, 872 F.3d 886, 889 (8th Cir.
2017) (“Unless a party objects with specificity and clarity to fact statements in the
PSR, the district court may accept those facts as true.”) (quotation omitted).

       T.B. was present at sentencing, and the district court heard the prosecutor read
her victim impact statement in which she stated: “I would like [Cramer] to go away
for the maximum years possible, not to be allowed early release, and no contact at all
with me or my family. He is manipulative and an awful person.” Defense counsel
knew from the record that the prosecutor’s reference to “sexual things” in the grand
jury testimony meant the oral sex Clark and T.B. had reported, and knew that if
Cramer raised this issue to the district court, the district court would allow the
government to call T.B. as a witness to clarify any ambiguity and might grant a
continuance of the hearing so that Clark and/or the Sheriff’s Department interviewer
could be called to erase any doubt what Cramer had been accused of. And of course,
even if this futile inquiry had resulted in eliminating the § 2G2.1(b)(2)(A)
enhancement, defense counsel knew Cramer’s advisory guidelines range would still
be well above the statutory maximum ten year sentence that counsel expected the
court to impose. In these circumstances, counsel’s failure to raise the issue to the
district court arguably waived the issue first raised on appeal. See United States v.
Thompson, 289 F.3d 524, 526 (8th Cir. 2002) (Plain error review “only applies when
a defendant inadvertently fails to raise an objection in the district court.”).



                                           -6-
       Finally, T.B.’s grand jury testimony gave the district court a sound basis to
construe the reference to “sexual things” as a less embarrassing way to convey to the
grand jury the oral sex T.B. had reported to the Sheriff’s Department. Immediately
after T.B. confirmed that Cramer forced her to do sexual things “with” him, she was
asked whether Cramer “also” helped her create sexually explicit pictures, juxtaposing
sexually explicit pictures as separate from doing “sexual things with [Cramer].”
Thus, whether Cramer’s failure to raise this new contention to the district court is
viewed as waiver, or a forfeiture requiring plain error review, the district court did not
err in finding that the facts described in Paragraphs 8 and 9 “occurred” and in
imposing the § 2G2.1(b)(2)(A) enhancement. See United States v. Trevino, 829 F.3d
668, 675 (8th Cir. 2016) (“[I]t cannot be error, plain or otherwise, for the district
court to adopt facts in the PSR to which the defendant has not objected.”).

       B. Second, Paragraph 26 of the PSR recommended that Cramer be assessed a
two-level increase under USSG § 2G2.1(b)(3) for knowingly engaging in the
distribution of child pornography based upon facts alleged in Paragraphs 12, 16, 17,
and 19. Cramer’s written objections stated:

      Regarding paragraphs 12, 17, and 19, the defendant denies that he was
      trying to receive money for videos of T.B. on the Internet or that he was
      otherwise sharing images on the Internet.

Cramer therefore objected to the enhancement in Paragraph 26 being based on the
distribution of T.B. images on the Internet but conceded “that the two-level
enhancement for distribution probably applies and paragraphs 16, 17, and 18
probably support the enhancement.” Cramer did not address this issue in his
Sentencing Memorandum or at the sentencing hearing.

       On appeal, Cramer argues for the first time that the district court clearly erred
in finding that he shared depictions of T.B. on the Internet. Cramer admits that the


                                           -7-
Skype messages on the laptop and the handwritten note T.B. found in his room are
evidence that “someone” at the house was sharing depictions of T.B. And he
acknowledges that T.B. in her grand jury testimony recalled that the note contained
names, “lists of what they liked,” abbreviations, and prices. However, Cramer argues,
this evidence does not establish that he distributed images of T.B. Rather, it could
have been T.B., who admitted sending sexually explicit images of herself to high
school classmates.

       Like his new objection to the oral sex finding, this contention was not properly
preserved. Cramer conceded in his PSR objections that the two-level distribution
enhancement “probably applies” and then did not raise the issue to the district court
at sentencing. In any event, the contention is without merit because considerable
evidence supports the district court’s finding that the “someone” distributing images
of T.B. on the Internet was Cramer. Clark entrusted Cramer with control over all
electronic devices capable of communication. Law enforcement found Cramer in his
locked room with several devices, including the laptop with the incriminating Skype
messages, and T.B. later found the note listing names and prices in his room.
Investigator Morrissey testified that Cramer used the four devices containing sexually
explicit depictions of T.B. found in his room and had moved images between the
devices. These facts provide ample evidence that Cramer knowingly distributed child
pornography. The distribution enhancement was appropriately applied.

                        III. Substantive Unreasonableness

      Cramer next argues the district court imposed a substantively unreasonable
sentence because it relied on erroneous sex act and distribution findings and
improperly weighed the 18 U.S.C. § 3553(a) sentencing factors. We reject the first
argument for the reasons explained in Part II. For the second, Cramer contends that
the district court improperly weighed the § 3553(a) factors by ignoring his low
criminal history score and his lack of prior sex offenses. We review an attack on the

                                         -8-
substantive reasonableness of a sentence for abuse of discretion. United States v.
Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc).

       Cramer was charged with and pleaded guilty to possession of child
pornography in violation of 18 U.S.C. § 2252(a)(4)(B). The statutory maximum for
that offense was ten years imprisonment. 18 U.S.C. § 2252(b)(2). But because the
offense included the conduct described above, the PSR determined Cramer’s advisory
guidelines range to be 235 to 293 months imprisonment under USSG § 2G2.1, the
guideline governing offenses involving sexual exploitation of a minor by producing
sexually explicit materials or by a custodian who permits a minor to engage in
sexually explicit conduct. See § 2G2.2(c). Had Cramer been charged with and
convicted of an offense directly governed by § 2G2.1, his statutory maximum
sentence would have been greater, probably twenty years. See 18 U.S.C.
§ 2252(b)(2); cf. § 2251(e). Thus, the district court’s observation that Cramer
committed an “exceedingly aggravated form” of the offense of conviction was clearly
justified by the sentencing record, regardless of his low criminal history score and
lack of prior sex offense convictions. The court explicitly identified the § 3553(a)
factors it considered and gave each factor the weight it thought appropriate. There
was no abuse of its substantial sentencing discretion.

               IV. The Special Conditions of Supervised Release

       In his written objections to the PSR and at sentencing, Cramer objected to six
of the thirteen “Special Conditions” of supervised release recommended in the PSR:

      You must participate in a sex offender treatment program . . . .

      You must not go to, or remain at, any place for the primary purpose of
      observing children under the age of 18, or any place where you know
      children under the age of 18 are likely to be, including parks, schools,


                                         -9-
      and playgrounds, without the prior approval of the U.S. Probation
      Officer.

      You must not have any direct contact (personal, electronic, mail, or
      otherwise) with any child you know or reasonably should know to be
      under the age of 18 . . . without the prior approval of the U.S. Probation
      Officer. . . . Direct contact does not include incidental contact during
      ordinary daily activities in public places.

      You must not view or possess any “visual depiction” (as defined in 18
      U.S.C. § 2256) . . . of “sexually explicit conduct” (as defined in 18
      U.S.C. § 2256). You must not correspond with anyone in the business
      of providing such material, or enter adult entertainment venues where
      sexually explicit conduct is the primary product(s) for purchase or
      viewing.

      You must not access the internet or possess and/or use computers, . . .
      internet capable devices, cellular telephones, and other electronic
      communications or data storage devices or media without the prior
      approval of the U.S. Probation Officer. . . .

      You may not possess any type of camera (to include cameras within
      cellular telephones) or video recording device without the prior approval
      of the U.S. Probation Officer.

       Cramer timely objected to those special conditions. At sentencing, he argued
“the conditions as they are . . . proposed are pretty much boilerplate . . . . Eighth
Circuit law is fairly clear that conditions are supposed to be particularized to a certain
defendant.” In response, government counsel explained in detail why each condition
is “very, very relevant, and . . . very connected to the offense.” The district court
overruled the objections, explaining:

      I find that these conditions are reasonably related to the offense of
      conviction as well as to the needs for treatment while on supervision.
      I think the addendum to the presentence report nicely addressed why the

                                          -10-
      Court believes that these conditions are reasonably related as did
      [counsel for the government].

      I note that in so many of them that it says “without prior approval of the
      probation office,” partly because we want to know that this behavior is
      occurring. And each of these, while they might seem to look like
      boilerplate . . . we have found over the years the kinds of things that we
      need to do in order to properly supervise people who have committed
      these kinds of crimes.

       District courts are empowered to impose special conditions as part of a term of
supervised release. USSG § 5D1.3(d-e); see 18 U.S.C. § 3583(c) and (d). Cramer
committed a “sex offense” as defined in Application Note 1 to USSG § 5D1.2.
Therefore, the advisory guidelines “recommend” special conditions requiring the
defendant to participate in sex offender treatment and monitoring and “limiting the
use of a computer . . . in cases in which the defendant used such items.”
§ 5D1.3(d)(7)(A-B). We review the imposition of special conditions for abuse of
discretion. United States v. Deatherage, 682 F.3d 755, 757 (8th Cir. 2012). Special
conditions may be imposed “so long as the conditions are reasonably related to the
sentencing factors enumerated in 18 U.S.C. § 3553(a), involve no greater deprivation
of liberty than is reasonably necessary, and are consistent with the Sentencing
Commission’s pertinent policy statements.” United States v. Wilkins, 909 F.3d 915,
918 (8th Cir. 2018) (quotation omitted); see 18 U.S.C. § 3583(d).

       Each of the special conditions at issue has been upheld by this court in cases
where they were reasonably related to the offense or the offender’s history and
characteristics. See, e.g., United States v. Muhlenbruch, 682 F.3d 1096, 1105 (8th
Cir. 2012) (restrictions on pornographic materials); United States v. Koch, 625 F.3d
470, 481-82 (8th Cir. 2010) (requiring approval to possess or use computers, other
devices, or cameras); United States v. Stults, 575 F.3d 834, 850-53 (8th Cir. 2009),
cert. denied, 559. U.S. 915 (2010) (requiring approval to observe children in parks


                                        -11-
and schools); United States v. Mickelson, 433 F.3d 1050, 1057 (8th Cir. 2006)
(requiring prior approval before contact with minors). When a condition impacts
basic liberty interests, such as limits on contacting minors or using computers and the
Internet, we have encouraged the use of conditions requiring advance approval of the
probation officer, like those under review, rather than outright prohibitions. See
Koch, 625 F.3d at 481; United States v. Wiedower, 634 F.3d 490, 498 (8th Cir. 2011).

       In this case, Cramer’s offense conduct included repeated physical and mental
sexual abuse of a vulnerable teenager in his custody, and exploitation of the minor in
producing sexually explicit child pornography for his personal use and for
distribution to others over the Internet. Cramer was allowed to plead guilty to what
was, in substance, a lesser included possession offense, resulting in a statutory
maximum ten year prison sentence plus eight years of supervised release under a
series of special conditions intended to ensure both his rehabilitation and that the
public was protected from the risk he would recidivate. In these circumstances,
however common the wording of these conditions may have become, we are not
dealing with “boilerplate” restrictions imposed without regard to Cramer’s offense
conduct and offender history and characteristics. We are dealing with a total sentence
crafted to deprive Cramer of no more liberty than is reasonably necessary -- the
maximum prison sentence for a less serious offense -- combined with eight years of
supervised release including special conditions that will protect the public from a
dangerous child sexual predator in the future. The district court did not abuse its
substantial discretion in approving these special conditions.

                                   V. Conclusion

      For the foregoing reasons, the judgment of the district court is affirmed.
                      ______________________________




                                         -12-